 Case 3:18-cv-01287-BJD-JBT Document 21 Filed 06/05/19 Page 1 of 2 PageID 67




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

                         Civil Case Number: 3:18-cv-01287-BJD-JBT

                                                   :
Jasmine Hapgood,                                   :
                                                   :
                                                   :
                       Plaintiff,                  :
       v.                                          :
                                                   :
Realpage, Inc. d/b/a Leasingdesk Screening,        :
                                                   :
                       Defendant.                  :
                                                   :
                                                   :

                                    NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement in principle. The Plaintiff anticipates filing voluntary dismissal of this action with

prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.

Dated: June 5, 2019
                                              Respectfully submitted,

                                              By: /s/ Janelle A. Weber

                                              Janelle A. Weber
                                              Florida Bar No. 17630
                                              Law Office of Janelle A. Weber, P.A.
                                              1520 W. Cleveland St., Ste. A
                                              Tampa, FL 33606
                                              Telephone: (813) 982-3663
                                               Facsimile: (813) 982-3810
                                               E-mail: jweber@janelleweberlaw.com
Case 3:18-cv-01287-BJD-JBT Document 21 Filed 06/05/19 Page 2 of 2 PageID 68



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2019, a true and correct copy of the foregoing Notice of
Settlement was served electronically by the U.S. District Court Middle District of Florida
Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                             By_/s/ Janelle A. Weber_________

                                              Janelle A. Weber, Esq.
